Case 1:18-cv-00942-JGK-BCM Document 62-2 Filed 10/23/20 Page 1 of 13




                         EXHIBIT 2
CaseCase
     1:18-cv-00942-JGK-BCM  Document862-2
         1:18-cr-00183-WHP Document    FiledFiled 10/23/20
                                             03/01/18   PagePage
                                                             1 of 2
                                                                  12of 13
CaseCase
     1:18-cv-00942-JGK-BCM  Document862-2
         1:18-cr-00183-WHP Document    FiledFiled 10/23/20
                                             03/01/18   PagePage
                                                             2 of 3
                                                                  12of 13
CaseCase
     1:18-cv-00942-JGK-BCM  Document862-2
         1:18-cr-00183-WHP Document    FiledFiled 10/23/20
                                             03/01/18   PagePage
                                                             3 of 4
                                                                  12of 13
CaseCase
     1:18-cv-00942-JGK-BCM  Document862-2
         1:18-cr-00183-WHP Document    FiledFiled 10/23/20
                                             03/01/18   PagePage
                                                             4 of 5
                                                                  12of 13
CaseCase
     1:18-cv-00942-JGK-BCM  Document862-2
         1:18-cr-00183-WHP Document    FiledFiled 10/23/20
                                             03/01/18   PagePage
                                                             5 of 6
                                                                  12of 13
CaseCase
     1:18-cv-00942-JGK-BCM  Document862-2
         1:18-cr-00183-WHP Document    FiledFiled 10/23/20
                                             03/01/18   PagePage
                                                             6 of 7
                                                                  12of 13
CaseCase
     1:18-cv-00942-JGK-BCM  Document862-2
         1:18-cr-00183-WHP Document    FiledFiled 10/23/20
                                             03/01/18   PagePage
                                                             7 of 8
                                                                  12of 13
CaseCase
     1:18-cv-00942-JGK-BCM  Document862-2
         1:18-cr-00183-WHP Document    FiledFiled 10/23/20
                                             03/01/18   PagePage
                                                             8 of 9
                                                                  12of 13
CaseCase
     1:18-cv-00942-JGK-BCM  Document 862-2
          1:18-cr-00183-WHP Document        Filed
                                        Filed     10/23/20
                                              03/01/18      Page
                                                         Page 9 of10
                                                                   12of 13
CaseCase
     1:18-cv-00942-JGK-BCM  Document862-2
         1:18-cr-00183-WHP Document    FiledFiled 10/23/20
                                             03/01/18   PagePage
                                                             10 of11
                                                                   12of 13
CaseCase
     1:18-cv-00942-JGK-BCM  Document862-2
         1:18-cr-00183-WHP Document    FiledFiled 10/23/20
                                             03/01/18   PagePage
                                                             11 of12
                                                                   12of 13
CaseCase
     1:18-cv-00942-JGK-BCM  Document862-2
         1:18-cr-00183-WHP Document    FiledFiled 10/23/20
                                             03/01/18   PagePage
                                                             12 of13
                                                                   12of 13
